Citation Nr: 1825284	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for pseudo folliculitis barbae.

2.  Entitlement to service connection for pseudo folliculitis barbae.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a neurological disability of the upper extremities.

5.  Entitlement to service connection for a neurological disability of the lower extremities.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine prior to June 30, 2013 and since June 30, 2013.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1984 and from August 2008 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2018, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a cervical spine disability, a neurological disability of the upper and lower extremities, migraine headaches; and entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine since June 30, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for a shaving disorder was denied by a February 2011 rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the February 2011 decision.

2.  Evidence received subsequent to the February 2011 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise as to whether the Veteran's pseudo folliculitis barbae underwent a permanent worsening during a period of active duty service.

4.  Prior to June 30, 2013, the Veteran's service-connected lumbar spine disability was not been productive of forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes, or lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision which denied a claim for service connection for a shaving disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has been received since the February 2011 rating decision, and the claim of entitlement to service connection for pseudo folliculitis barbae is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, pseudo folliculitis barbae was aggravated during a period of active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Prior to June 30, 2013, the criteria for an evaluation in excess of 20 percent for service-connected lumbar spine disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2011 and April 2014 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the January 2018 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

New and Material Evidence

In a decision dated in February 2011, the RO denied the Veteran's claim for service connection for a shaving disorder.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  New and material evidence was not received within the year after the Veteran was notified of the February 2011 decision.  Thus, the January 2008 decision is final.  

The Veteran's application to reopen his claim of service connection for "shaving profile" was received in July 2011.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The February 2011 rating decision denied service connection for a shaving disorder on the basis that there was no evidence of any shaving profiles in his service treatment records and that although VA examination revealed a diagnosis of pseudo folliculitis barbae, the evidence did not demonstrate that the condition was due to or aggravated by the Veteran's active duty service.  

Based on the grounds stated for the denial of service connection for a shaving disorder in the February 2011 rating decision, new and material evidence would consist of competent evidence of the disorder during service and competent evidence linking the disorder to either the Veteran's active service or to service-connected disability.  

In this regard, additional evidence received since the February 2011 rating decision includes a VA skin diseases examination.  After physical examination of the Veteran, the examiner noted that the Veteran was diagnosed the Veteran as having pseudo folliculitis barbae in 2013.  After review of the record, the examiner opined that the pseudo folliculitis was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had had pseudo folliculitis for some time and that it was likely that regular shaving required in service worsened the condition.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the February 2011 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  As such, the Board finds that the evidence received since the February 2011 rating decision is new and material and serves to reopen the claim.  The Board may proceed to the merits, as the RO considered the matter on the merits and in view of the positive outcome.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT. ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505. 38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Although there is evidence of folliculitis on the abdomen, groin area, and thigh during active duty service, the Veteran's active duty service treatment records are absent complaints, findings or diagnoses of folliculitis barbae during active duty service.  Thus, there is no medical evidence that shows that the Veteran suffered from folliculitis barbae during any period of active duty service, to include active duty for training. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran clearly has a current disability.  He has been diagnosed as having pseudo folliculitis barbae during the appeal period.  On the Informal Physical Evaluation Board (PEB) Proceedings in July 2014, the report indicates "MEB Dx 5 (pseudo folliculitis barbae) is a condition not constituting a physical disability."  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran underwent VA examination in June 2010 at which time he reported having a skin condition which resulted in a rash on his face and neck for five years.  On physical examination, the Veteran was diagnosed as having pseudo folliculitis barbae located on the face and neck with crusting and induration of less than six square inches.  

On his Pre-Deployment Health Assessment completed in October 2008, he stated that he was in excellent condition and that he did not have any questions regarding his health.  No referrals were indicated.  

On His Post-Deployment Health Assessment in August 2009, the Veteran indicated that he did not go to a health care provider, he was not placed on quarters or given a profile for a skin disease or rash.

The Veteran underwent VA examination for skin diseases in January 2014 at which time the Veteran reported that the problem began in 2008 and that he was not given a shaving profile or medication until November 2013.  The Veteran noted that the areas itch, burn, and pus and that he has been using medication and had a shaving profile.  After a review of the file, the examiner opined that the Veteran's pseudo folliculitis barbae was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had had his pseudo folliculitis for some time and that it was likely that regular shaving required in service worsened the condition.

The Veteran testified in January 2018 that he had been on a shaving profile for his last two years of National Guard service and that it took him five years to get it.  

The Veteran is competent to report his skin symptoms during and following active service, as it is within the realm of his personal experience and sensory perception. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the competent and credible lay testimony establishes that prior, during, and after active duty service the Veteran had problems with pseudo folliculitis barbae.  In addition, there is competent evidence that regular shaving required during service worsened the condition.  

The Board finds that although it appears that the Veteran has some problem with pseudo folliculitis barbae prior to his deployment to Iraq, the competent medical evidence indicates that it worsened during service due to regular shaving.  By resolving reasonable doubt in the Veteran's favor, the Board concludes that it the Veteran's pseudo folliculitis barbae was permanently worsened during a period of active duty service.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbar spine disability has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

In order for a higher evaluation to be warranted for the Veteran's service-connected lumbar spine disability, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks during a twelve-month period.

The Veteran underwent VA examination in December 2011 at which time he reported feeling a sharp pain in the spine and muscle spasms.  His posture was within normal limits; and his gait was noted to be "walking slowly" due to back pain.  Physical examination demonstrated flexion to 60 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and rotation to 15 degrees bilaterally.  There was pain at all endpoints.  Repetitive use testing revealed no change in range of motion.  There was weakened movement and pain on movement.  Guarding or muscle spasm resulted in abnormal gait.  The examiner noted that the lower extremities had no diminished function.  Muscle strength testing, reflex examination, and sensory examination were normal.  There was no muscle atrophy.  Straight leg raising was negative.  The examiner noted that there was no radicular pain or any other signs or symptoms due to radiculopathy; and there was no intervertebral disc syndrome.  The Veteran denied that his lumbar spine condition resulted in any incapacitation.  

The Veteran underwent VA examination in June 2013 at which time he reported flare-ups with prolonged standing and walking.  His posture and gait were within normal limits.  Physical examination demonstrated flexion to 60 degrees with pain at 45 degrees, extension to 25 degrees with pain at endpoint, lateral flexion to 25 degrees bilaterally with pain at endpoints, and rotation to 25 degrees bilaterally with pain at endpoints.  Repetitive use testing revealed no change in range of motion.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive use testing but did have function loss or functional impairment due to pain on movement.  There was no localized tenderness or pain to palpation, no guarding, and no muscle spasm.  There was weakened movement and pain on movement.  Guarding or muscle spasm resulted in abnormal gait.  The examiner noted that the lower extremities had no diminished function.  Muscle strength testing, reflex examination, and sensory examination were normal.  There was no muscle atrophy.  Straight leg raising was negative.  The examiner noted that there was no radicular pain or any other signs or symptoms due to radiculopathy; and there was no intervertebral disc syndrome.  The Veteran denied that his lumbar spine condition resulted in any incapacitation.  

Considering the evidence of record, the Board finds the manifestations of the Veteran's lumbar spine disability prior to June 30, 2013, had not approached the severity contemplated for a rating higher than 20 percent.  Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees.  There was not objective evidence of ankylosis or radiculopathy, and there was no evidence documenting physician-ordered bed rest for a term consistent with a higher rating. 

Accordingly, entitlement to an evaluation in excess of 20 percent for service-connected lumbar spine disability is not warranted prior to June 30, 2013.


ORDER

New and material evidence having been received, the claim for service connection for pseudo folliculitis barbae is reopened.

Entitlement to service connection for pseudo folliculitis barbae is granted.

Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine prior to June 30, 2013, is denied.


REMAND

The Veteran seeks service connection for a cervical spine disability, a neurological disability of the upper and lower extremities, and migraine headaches.  

At his videoconference hearing in January 2018, the Veteran testified that he was having neck problems a couple of months after he arrived at Camp Ramadi in Iraq after wearing full gear as well as an OTV bag which weighed probably about 40 or 50 pounds "... on a day to day basis, day in and day out, seven days a week, 24/7."

The Veteran was provided a VA examination for a cervical spine condition in January 2014 at which time he reported neck pain during his deployment to Iraq.  He also reported that his neck had been hurting since then, that he received instructions on neck exercises at Fort Sill VA in 2009, and that he had been using pain medication since then.  The Veteran was diagnosed as having degenerative arthritis of the cervical spine; however no etiology opinion was offered.   

The Veteran testified in January 2018 that he started noticing neuropathy symptoms as soon as he came back from theater, around 2010.  

The Veteran was provided a VA peripheral nerve condition examination in January 2016 at which time he reported that the date of onset of the symptoms was in October 2012.  The Veteran stated that the condition began in Iraq while moving heavy equipment with hands, that he was the smallest man lifting when someone fell causing others to fall, and that the pain started after that and had progressively worsened with carrying heavy equipment and lifting.  The Veteran was diagnosed as having peripheral neuropathy of the upper extremities; however, no etiology opinion was offered.

The Veteran further testified in January 2018 that he began having headaches gradually during his deployment and that his service-connected rhinitis and sinusitis made his head pressure worse. 

The Veteran was provided a VA headaches examination in January 2016 at which time he reported that the condition began in 2008 and that his headaches were throbbing in nature with tension.  The Veteran reported that IEDs were going off causing headaches which stayed consistent and that he had current symptoms of daily headaches that increased with stress.  In March 2017, a medical opinion regarding the etiology of the Veteran's headaches was obtained.  The examiner found that the Veteran's headaches were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran had a diagnosis of migraine headaches, a disease with a clear and specific etiology and diagnosis.  The examiner noted that she was unable to locate studies published in peer-reviewed medical journals that supported the presence of a causal relationship between migraine and exposure events experienced by service members in Southwest Asia.  The examiner noted that it was less likely than not that the Veteran had a disability pattern of migraine that was related to a specific exposure event experienced by him during service in Southwest Asia.

The Board notes that the VA examinations for the Veteran's cervical spine, peripheral neuropathy of the upper extremities, and headaches are not adequate for adjudication purposes.  No etiology opinion was provided for the Veteran's cervical spine and peripheral neuropathy disorders; and the etiology opinion regarding the Veteran's headaches does not address whether such headaches began in service or were caused by or aggravated by a service-connected disability.

The Veteran seeks an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine since June 30, 2013.  As it has been a number of years since the last VA examination in June 2013, the evidence of record is clearly stale. The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

The Veteran testified in January 2018 that he started noticing numbness down his leg around 2011 and that his doctor has related his neuropathy or radiculopathy down his legs to his service-connected back condition.  

As noted above, the Veteran was provided a VA peripheral nerve condition examination in January 2016 at which time he reported that the date of onset of the symptoms was in October 2012.  The Veteran was diagnosed as having lower extremity neuralgia; however, no etiology opinion was offered.

Thus, the Veteran should be scheduled to undergo a VA examination to determine the current severity of his lumbar spine disability and etiology of his lower extremity neuralgia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical spine, peripheral neuropathy, headaches, and lumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA spine examination by an appropriate examiner, preferably with expertise in spine disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner is to be provided the dates of all periods of active duty, including active duty for training and inactive duty training.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

a.  The examiner should identify any current chronic cervical spine disorders and any peripheral neuropathy disorders related to such cervical spine disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related in any way to the Veteran's active duty service, to include any period of active duty for training or inactive duty training.  

b.  In accordance with the latest worksheets for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability including any current chronic peripheral neuropathy disorders related to the Veteran's service-connected lumbar spine disability.  A complete rationale for any opinions expressed must be provided. 

3.  If and only if the Veteran's peripheral neuropathy symptoms of the upper extremities are not related to the Veteran's cervical spine disability or the Veteran's peripheral neuropathy symptoms of the lower extremities are not related to the Veteran's lumbar spine disability, the Veteran should be provided a peripheral neuropathy examination by an appropriate examiner, preferably a neurologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner is to be provided the dates of all periods of active duty, including active duty for training.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic peripheral neuropathy disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related in any way to the Veteran's active duty service, to include any period of active duty for training.

4.  The Veteran should be afforded a headache examination by an appropriate examiner, preferably with expertise in headache disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  The examiner is to be provided the dates of all periods of active duty, including active duty for training.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic headache disorders and provide an opinion as to 

a.  whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related in any way to the Veteran's active duty service, to include any period of active duty for training.

b. whether it is at least as likely as not that any such disorder is caused by or aggravated by a service-connected disability.  [The examiner is notified that at the time of this remand, service connection has been established for posttraumatic stress disorder, prostatitis with residual urinary incontinence and status post hematuria, chronic sinusitis, degenerative arthritis of the lumbar spine, residual scars from insect bite of the right thigh, tinnitus, rhinitis, erectile dysfunction, and tinea cruris.]
   
 c. If aggravation is found, the physician should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

5.  Each examiner should be informed that they are to elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

It would also be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiners should provide a complete rationale for any opinion provided.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.   If any report is deficient in any manner, corrective procedures should be implemented.  

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


